January 18, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         SACHIM EMANUEL HOLDING D/B/A J. BRIDAL, Appellant

NO. 14-17-00858-CV                       V.

STATEWIDE COMMERCIALS INS. BROKER, MOUNT VERNON FIRE INS.
 COMPANY, UNITED STATES LIABILITY INS. GROUP, GMP HOUSTON
       PROPERTY, LTD., AND BLISS & GLENNON, Appellees
              ________________________________

      Today the Court heard appellant’s motion to withdraw the appeal from the
order signed by the court below on September 29, 2017. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.